DETAILED ACTION
The Amendment filed October 21, 2021 has been entered. Claims 1-20 are pending. Claims 1 and 17 are independent.

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicants claim non-volatile memory device (e.g., flash memory) and method of programming operation.
Regarding independent claims 1 and 17, the prior art of record, Lue et al. (US 2016/0049201) teach an apparatus and a method of programming in a nonvolatile memory device. The major difference in the claims not found in the prior art, along with the other claimed features, is that a nonvolatile memory device comprising a memory cell region including a first metal pad and a peripheral circuit region including a second metal pad, wherein the peripheral circuit region is vertically connected to the memory cell region by the first metal pad and the second metal pad, the memory device comprising a plurality of stacks and providing a plurality of intermediate switching transistor and performing a boosting operation to boost voltages of channels of the stacks while controlling the switching operation of the intermediate switching transistors during a program operation with respect to the memory block, wherein the boosting operation is performed in response to determining that the program operation is performed with respect to a second stack, and the boosting operation is omitted in response to determining that the program operation is performed with respect to a first stack over the prior art. 
Claims 2-16 and 18-20 are allowed due to claim dependency
Further, new search was performed based on the amended claims 1-20 and new search closest prior arts does not reveal any arts that appear to teach, suggest or provide motivation for combination with previous arts, to meet the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825